DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Double Patenting
A rejection based on double patenting of the “same invention” type finds its support in the language of 35 U.S.C. 101 which states that “whoever invents or discovers any new and useful process... may obtain a patent therefor...” (Emphasis added). Thus, the term “same invention,” in this context, means an invention drawn to identical subject matter. See Miller v. Eagle Mfg. Co., 151 U.S. 186 (1894); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Ockert, 245 F.2d 467, 114 USPQ 330 (CCPA 1957).
A statutory type (35 U.S.C. 101) double patenting rejection can be overcome by canceling or amending the claims that are directed to the same invention so they are no longer coextensive in scope. The filing of a terminal disclaimer cannot overcome a double patenting rejection based upon 35 U.S.C. 101.
Claims 6, 13 and 16-17 are rejected under 35 U.S.C. 101 as claiming the same invention as that of claims 1, 9 and 16-17 of prior U.S. Patent No. 10,774,970. This is a statutory double patenting rejection.

The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claims 1-5, 7-12 and 14-15 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-7 and 9-14 of U.S. Patent No. 10,774,970. Although the claims at issue are not identical, they are not patentably distinct from each other because the claims are anticipated by .
17/020,270
USPN 10,774,970
Remarks
1. A mechanical lock unit of a pipeline isolation tool comprising: a teeth-form ring for surrounding a shaft, said teeth-form ring having a first end, a second end, a longitudinal axis, and an outer surface, said outer surface defining a plurality of teeth thereon; a teeth-form split gripper assembly surrounding said teeth-form ring, said teeth- form split gripper assembly having at least a first teeth-form split gripper and a second teeth-form split gripper, 








said first teeth-form split gripper and said second teeth form split gripper defining an inner surface, said inner surface defining a plurality of teeth for cooperative engagement with said plurality of teeth of said teeth-form ring.
1. A mechanical lock unit of a pipeline isolation tool comprising: a teeth-form ring for surrounding a shaft, said teeth-form ring having a first end, a second end, a longitudinal axis, and an outer surface, said outer surface defining a plurality of teeth thereon; a teeth-form split gripper assembly surrounding said teeth-form ring, said teeth-form split gripper assembly having at least a first teeth-form split gripper, a second teeth-form split gripper, and a spring between said first teeth-form split gripper and said second teeth-form split gripper for biasing said first teeth-form split gripper away from said second teeth-form split gripper, 

said first teeth-form split gripper and said second teeth form split gripper defining an inner surface, said inner surface defining a plurality of teeth for cooperative engagement with said plurality of teeth of said teeth-form ring.
The only difference between application claim 1 and patent claim 1 is the additional limitations of the patent shown bolded.  Claim 1 of the application is therefore anticipated by claim 1 of the patent.
2. The mechanical lock unit according to claim 1 wherein: said teeth-form ring has a first part and a second part for facilitating installation on a shaft.    
2. The mechanical lock unit according to claim 1 wherein: said teeth-form ring has a first part and a second part for facilitating installation on a shaft.
The claims are the same
3. The mechanical lock unit according to claim 1 further comprising: a connector for joining said first part and said 


4. The mechanical lock unit according to claim 1 wherein: said teeth-form ring defines a slot for receiving a bolt for slidably retaining said teeth-form ring on a shaft.
4. The mechanical lock unit according to claim 1 wherein: said teeth-form ring defines a slot for receiving a bolt for slidably retaining said teeth-form ring on a shaft.
The claims are the same
5. The mechanical lock unit according to claim 4 wherein said bolt is threadably received in a threaded hole in said shaft.  
5. The mechanical lock unit according to claim 4 wherein said bolt is threadably received in a threaded hole in said shaft.
The claims are the same
7. The mechanical lock unit according to claim 1 wherein said plurality of teeth on said teeth form ring and said plurality of teeth on said teeth form split gripper assembly are parallel for allowing full rotation of said teeth-form split gripper assembly with respect to said teeth-form ring without losing engagement.  
6. The mechanical lock unit according to claim 1 wherein said plurality of teeth on said teeth form ring and said plurality of teeth on said teeth form split gripper assembly are parallel for allowing full rotation of said teeth-form split gripper assembly with respect to said teeth-form ring without losing engagement.
The claims are the same
8. The mechanical lock unit according to claim 1 wherein: said teeth-form split gripper assembly has an outer surface that defines at least one ramp; and further comprising a lock piston located for sliding parallel to said longitudinal axis, said lock piston having a ramped portion defining an inside surface for selective engagement with said at least one ramp on said outer surface of said teeth-form split gripper assembly for selectively pressing said teeth-form split gripper assembly into contact with said a teeth-form ring.  
7. The mechanical lock unit according to claim 1 wherein: said teeth-form split gripper assembly has an outer surface that defines at least one ramp; and further comprising a lock piston located for sliding parallel to said longitudinal axis, said lock piston having a ramped portion defining an inside surface for selective engagement with said at least one ramp on said outer surface of said teeth-form split gripper assembly for selectively pressing said teeth-form split gripper assembly into contact with said teeth-form ring.
The claims are the same
9. A pipeline isolation tool comprising: a shaft having a plug cylinder affixed thereto; a packer activated by hydraulic pressure used to move said plug cylinder and said shaft; a at least a first teeth-form split gripper and a second teeth-form split gripper, 







said first teeth-form split gripper and said second teeth form split gripper defining an inner surface, said inner surface defining a plurality of teeth for cooperative engagement with said plurality of teeth of said teeth-form ring.  


said first teeth-form split gripper and said second teeth form split gripper defining an inner surface, said inner surface defining a plurality of teeth for cooperative engagement with said plurality of teeth of said teeth-form ring.

10. The mechanical lock unit according to claim 9 wherein: said teeth-form ring has a first part and a second part for facilitating installation on a shaft.  
 
10. The mechanical lock unit according to claim 9 wherein: said teeth-form ring has a first part and a second part for facilitating installation on said shaft.
The claims are the same
11. The mechanical lock unit according to claim 9 further comprising: a connector for joining said first part and said second part of said teeth-form ring.  

11. The mechanical lock unit according to claim 10 further comprising: a connector for joining said first part and said second part of said teeth-form ring.
The claims are the same
12. The mechanical lock unit according to claim 9 wherein: 


14. The mechanical lock unit according to claim 9 wherein said plurality of teeth on said teeth form ring and said plurality of teeth on said teeth form split gripper assembly are parallel for allowing full rotation of said teeth-form split gripper assembly with respect to said teeth-form ring without losing engagement.  

13. The mechanical lock unit according to claim 9 wherein said plurality of teeth on said teeth form ring and said plurality of teeth on said teeth form split gripper assembly are parallel for allowing full rotation of said teeth-form split gripper assembly with respect to said teeth-form ring without losing engagement.
The claims are the same
15. The mechanical lock unit according to claim 9 wherein: said teeth-form split gripper assembly has an outer surface that defines at least one ramp; and further comprising a lock piston located for sliding parallel to said longitudinal axis, said lock piston having a ramped portion defining an inside surface for selective engagement with said at least one ramp on said outer surface of said teeth-form split gripper assembly for selectively pressing said teeth-form split gripper assembly into contact with said a teeth-form ring.
14. The mechanical lock unit according to claim 9 wherein: said teeth-form split gripper assembly has an outer surface that defines at least one ramp; and further comprising a lock piston located for sliding parallel to said longitudinal axis, said lock piston having a ramped portion defining an inside surface for selective engagement with said at least one ramp on said outer surface of said teeth-form split gripper assembly for selectively pressing said teeth-form split gripper assembly into contact with said a teeth-form ring.
The claims are the same


Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1-3 and 7-8 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by United States Patent No. 3575087 to Sherwood (Sherwood).

With regard to claim 1, Sherwood discloses a mechanical lock unit (Sherwood, abstract, title) of a pipeline isolation tool comprising: 
a teeth-form ring (27/27’/32/32’, fig. 1, column 1, lines 43-49 and 52-56) for surrounding a shaft (12, fig. 1, column 1, lines 22-25), said teeth-form ring having a first end (the end adjacent element 23 in fig. 1), a second end (the end adjacent element 31 in fig. 1), a longitudinal axis (the longitudinal axis of the shaft 12), and an outer surface (shown in fig. 1 the outer surface of the teeth from ring is the surface of each element 27/27’/32/32’ that faces elements 28/28/33/33’), said outer surface defining a plurality of teeth thereon (shown in fig. 1); 
a teeth-form split gripper assembly (28/28’/33/33’, fig. 1, column 1, lines  43-49 and 52-56) surrounding said teeth-form ring (shown in fig. 1), said teeth- form split gripper assembly having at least a first teeth-form split gripper (28/28’, fig. 1) and a second teeth-form split gripper (33/33’, fig. 1), said first teeth-form split gripper and said second teeth form split gripper defining an inner surface (the surface of 28/28’/33/33’ that faces outer surface of the teeth-form ring), said inner surface defining a plurality of teeth for cooperative engagement with said plurality of teeth of said teeth-form ring (shown in fig. 1).

(27/27’, fig. 1) and a second part (32/32’, fig. 1) for facilitating installation on a shaft.

With regard to claim 3, Sherwood discloses the mechanical lock unit according to claim 1 as set forth above, and further discloses comprising: a connector (31/23, fig. 1, column 1, lines 43-49 and 52-56) for joining said first part and said second part of said teeth-form ring (the unlocking pistons 23 and 31 serve to connect the first and second parts of the teeth-form ring on the shaft).

	With regard to claim 7, Sherwood discloses the mechanical lock unit according to claim 1  as set forth above, and further discloses wherein said plurality of teeth on said teeth form ring and said plurality of teeth on said teeth form split gripper assembly are parallel (shown in fig. 1, the teeth on the teeth from ring and the teeth on the split gripper assembly are parallel) for allowing full rotation of said teeth-form split gripper assembly with respect to said teeth-form ring without losing engagement (as described at column 1, lines 57-64 the admission of hydraulic fluid through port 37 into passage 36 causes the teeth to move axially with respect to each other in order to unlock the piston.  In the unlocked position, the teeth-form split gripper assembly can rotate with respect to the teeth form ring).

	With regard to claim 8, Sherwood discloses the mechanical lock unit according to claim 1 as set forth above, and further discloses wherein: said teeth-form split gripper assembly has an outer surface that defines at least one ramp (as shown in fig. 1, the outer surface of the teeth-form gripper assembly defines at least one ramp in the beveled heads of collet compression rings 28/28’); and further comprising a lock piston (23, fig. 1, column 1, lines 43-49) located for sliding parallel to said longitudinal (column 1, line 75 to column 2, line 2), said lock piston having a ramped portion defining an inside surface (the axially extending surface that extends from the shaft sized opening radially outward to the outside surface of the lock piston 23 is the inside surface.  Using the broadest reasonable interpretation for the term “ramped portion”, the inside surface of the lock piston is considered a ramped portion) for selective engagement with said at least one ramp on said outer surface of said teeth-form split gripper assembly (the lock piston 23 engages the side of the teeth from split gripper assembly which causes axial movement that selectively engages the ramped surface of the teeth form split gripper assembly with the ramped surface of the teeth-form ring as described at column 2, lines 2-14) for selectively pressing said teeth-form split gripper assembly into contact with said a teeth- form ring (column 2, lines 2-6).

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.

This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.

Claims 9-11 and 14-15 are rejected under 35 U.S.C. 103 as being unpatentable over United States Patent No. 3575087 to Sherwood (Sherwood) in view of United States Patent No. 8256270 to Fielding et al. (Fielding).

With regard to claim 9, Sherwood discloses a pipeline isolation tool comprising: 
a shaft (12, fig. 1, column 1, lines 22-25) having a plug cylinder (not disclosed) affixed thereto; 
a packer (the unlabeled piston head of piston 12 that carries sealing means 13 shown in fig. 1) activated by hydraulic pressure used to move said plug cylinder and said shaft (34/35, fig. 1, column 1, lines 57-60 describing a piston extending port 34 and a piston retracting port 35 wherein hydraulic fluid admitted by the ports causes the piston to either extend or retract); 
a mechanical lock unit for securing a position of said shaft (abstract, title), said mechanical lock unit comprising a teeth-form ring (27/27’/32/32’, fig. 1, column 1, lines 43-49 and 52-56) for surrounding said shaft, said teeth-form ring having a first end (the end adjacent element 23 in fig. 1), a second end (the end adjacent element 31 in fig. 1), a longitudinal axis (the longitudinal axis of the shaft 12), and an outer surface (shown in fig. 1 the outer surface of the teeth from ring is the surface of each element 27/27’/32/32’ that faces elements 28/28/33/33’), said outer surface defining a plurality of teeth thereon (shown in fig. 1); 
a teeth-form split gripper assembly (28/28’/33/33’, fig. 1, column 1, lines  43-49 and 52-56) surrounding said teeth-form ring (shown in fig. 1), said teeth- form split gripper assembly having at least a first teeth-form split gripper (28/28’, fig. 1) and a second teeth-form split gripper (33/33’, fig. 1), said first teeth-form split gripper and said second teeth form split gripper defining an inner surface  (the surface of 28/28’/33/33’ that faces outer surface of the teeth-form ring), said inner surface defining a plurality of teeth for cooperative engagement with said plurality of teeth of said teeth-form ring (shown in fig. 1).
	Sherwood fails to disclose a plug cylinder affixed to the shaft.
	Fielding discloses a pipeline pressure tool that includes first and second high pressure seals (Fielding, abstract, title). 
	Fielding discloses a plug cylinder (100, fig. 1A, column 3, lines 57-58) for pressure testing one or more sections of pipe. The plug cylinder is placed into position using a mechanical propulsion port (190, fig. 1A, column 6, lines 9-17).
	Sherwood discloses a socket (19, fig. 1) that allows the shaft of the locking cylinder to be attached to a mechanical part subject to movement relative to the cylinder (column 1, lines 29-33).
	It would have been obvious to one having ordinary skill in the art at the time of filing to couple the shaft of Sherwood to a plug cylinder of Fielding, in order to allow pressure testing of one or more sections of pipe as taught by Fielding.

With regard to claim 10, Sherwood in view of Fielding discloses the mechanical lock unit according to claim 9 as set forth above, and Sherwood further discloses wherein: said teeth-form ring (27/27’, fig. 1, column 1, lines 43-49) and a second part (32/32’, fig. 1, column 1, lines 52-56) for facilitating installation on a shaft.

With regard to claim 11, Sherwood in view of Fielding discloses the mechanical lock unit according to claim 9 as set forth above, and Sherwood further discloses comprising: a connector (31/23, fig. 1, column 1, lines 43-49 and 52-56) for joining said first part and said second part of said teeth-form ring (the unlocking pistons 23 and 31 serve to connect the first and second parts of the teeth-form ring on the shaft).

	With regard to claim 14, Sherwood in view of Fielding discloses the mechanical lock unit according to claim 9 as set forth above, and Sherwood further discloses wherein said plurality of teeth on said teeth form ring and said plurality of teeth on said teeth form split gripper assembly are parallel  (shown in fig. 1, the teeth on the teeth from ring and the teeth on the split gripper assembly are parallel) for allowing full rotation of said teeth-form split gripper assembly with respect to said teeth-form ring without losing engagement (as described at column 1, lines 57-64 the admission of hydraulic fluid through port 37 into passage 36 causes the teeth to move axially with respect to each other in order to unlock the piston. In the unlocked position, the teeth-form split gripper assembly can rotate with respect to the teeth form ring).

	With regard to claim 15, Sherwood in view of Fielding discloses the mechanical lock unit according to claim 9 as set forth above, and Sherwood further discloses wherein: said teeth-form split gripper assembly has an outer surface that defines at least one ramp (as shown in fig. 1, the outer surface of the teeth-form gripper assembly defines at least one ramp in the beveled heads of collet compression rings 28/28’); and further comprising a lock piston (23, fig. 1, column 1, lines 43-49) (column 1, line 75 to column 2, line 2), said lock piston having a ramped portion defining an inside surface (the axially extending surface that extends from the shaft sized opening radially outward to the outside surface of the lock piston 23 is the inside surface.  Using the broadest reasonable interpretation for the term “ramped portion”, the inside surface of the lock piston is considered a ramped portion) for selective engagement with said at least one ramp on said outer surface of said teeth-form split gripper assembly (the lock piston 23 engages the side of the teeth from split gripper assembly which causes axial movement that selectively engages the ramped surface of the teeth form split gripper assembly with the ramped surface of the teeth-form ring as described at column 2, lines 2-14) for selectively pressing said teeth-form split gripper assembly into contact with said a teeth- form ring (column 2, lines 2-6).

Allowable Subject Matter
The indication of allowable subject matter is contingent upon the filing of a terminal disclaimer to overcome the non-statutory double patenting rejection recited above.  Claims 6, 13 and 16-17 are subject to a statutory double patenting rejection that cannot be overcome with a terminal disclaimer since the allowance of those claims is demonstrated by the issued patent.
Claims 4-5 and 12 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
The following is an examiner’s statement of reasons for allowance: With regard to claims 4 (and claim 5 that depends from claim 4) and 12, the prior art fails to teach or suggest the slot defined by the teeth-form ring that receives a bolt for slidably retaining the teeth-form ring on a shaft, together in combination with the other claimed elements of the mechanical lock unit.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to DAVID R DEAL whose telephone number is (469)295-9216.  The examiner can normally be reached on M-F generally 8-4 pm CST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisors can be reached at: Craig Schneider at 571-272-3607, Mary McManmon at 571-272-6007 and Ken Rinehart 571-272-4881.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/DAVID R DEAL/Examiner, Art Unit 3753